DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 14) in the paper filed February 10, 2021 is acknowledged.  Claims 15 – 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,657,996 B2 (Ozawa) in view of Kawakami et al. (U.S. Patent App. No. 2016/0005430 A1) and Shirata et al. (U.S. Patent App. No. 2016/0203894 A1), as evidenced by Nakashio et al. (U.S. Patent App. No. 2017/0162220 A1).
Regarding claims 1 and 8, Ozawa claims magnetic recording device for microwave-assisted magnetic recording (MAMR) comprising a non-magnetic support and a magnetic layer comprising ferromagnetic powder and a binder (claims 1 and 9).
Ozawa fails to claim the thickness and thickness variation of the magnetic layer, nor the ferromagnetic powder and coefficient of variation of the powder.
However, Kawakami et al. teach that it is well established in the art to control the thickness of the magnetic layer and its variation to values meeting the claimed limitations inorder to insure good electromagnetic and running properties (see BACKGROUND Paragraphs 0005 – 0010).  In addition, Shirata et al. teach using ferromagnetic powders, such as hexagonal Sr ferrite (Paragraph 0021) that possess particles sizes and coefficient of variations meeting the claimed limitations (Paragraph 0080) inorder to form magnetic recording media having uniform distribution of particle sizes to minimize thermal fluctuations due to different size magnetic particles (at least Paragraphs 0005 – 0008).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the device of Ozawa to meet the claimed magnetic layer and ferromagnetic powder limitations as taught by Kawakami et al. and Shirata et al., since such tailoring of the properties are known in the art and can produce magnetic media having excellent electromagnetic and running properties, as well as lessened thermal fluctuations.
Regarding claims 2, 3, 9 and 10, both of these particles are well established in the art as conventional high recording density magnetic particles (see Shirata et al. for explicit teaching of hexagonal Sr ferrites and see the other art cited and/or applied for support of the Examiner’s position of Official Notice regarding e-iron oxide particles as equivalents to hexagonal Sr ferrite powders for this purpose).
Regarding claims 4 – 6 and 11 - 13, these limitations are met in the Ozawa claims.
Regarding claims 7 and 14, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the Rz roughness of the surface of the magnetic layer through routine experimentation, as evidenced by Nakashio et al. (Title; Abstract; and at least Paragraph 0041), as it is known in the art that smooth surfaces are required to ensure good running properties and high recording densities.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,115,425 B2 (Shimizu et al.) in view of Kawakami et al. (‘430 A1) and Shirata et al. (‘894 A1), as evidenced by Nakashio et al. (‘220 A1).
Regarding claims 1 and 8, Shimizu et al. claims magnetic recording device for microwave-assisted magnetic recording (MAMR) comprising a non-magnetic support and a magnetic layer comprising ferromagnetic powder and a binder (claims 1 and 5).
Shimizu et al. fails to claim the thickness and thickness variation of the magnetic layer, nor the ferromagnetic powder and coefficient of variation of the powder.
However, Kawakami et al. teach that it is well established in the art to control the thickness of the magnetic layer and its variation to values meeting the claimed limitations inorder to insure good electromagnetic and running properties (see BACKGROUND Paragraphs 0005 – 0010).  In addition, Shirata et al. teach using ferromagnetic powders, such as hexagonal Sr ferrite (Paragraph 0021) that possess particles sizes and coefficient of variations meeting the claimed limitations (Paragraph 0080) inorder to form magnetic recording media having uniform distribution of particle sizes to minimize thermal fluctuations due to different size magnetic particles (at least Paragraphs 0005 – 0008).

Regarding claims 2, 3, 9 and 10, both of these particles are well established in the art as conventional high recording density magnetic particles (see Shirata et al. for explicit teaching of hexagonal Sr ferrites and see the other art cited and/or applied for support of the Examiner’s position of Official Notice regarding e-iron oxide particles as equivalents to hexagonal Sr ferrite powders for this purpose). This is further evidenced by the disclosure of Shimizu et al. itself (col. 4, line 52 bridging col. 7, line 55), noting that Shimizu et al. qualifies as prior art due to a publication date of November 2, 2017.
Regarding claims 4 – 6 and 11 - 13, these limitations are met in the Shimizu et al. claims.
Regarding claims 7 and 14, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the Rz roughness of the surface of the magnetic layer through routine experimentation, as evidenced by Nakashio et al. (Title; Abstract; and at least Paragraph 0041), as it is known in the art that smooth surfaces are required to ensure good running properties and high recording densities.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimizu et al. (‘425 B2) in view of Kawakami et al. (‘430 A1) and Shirata et al. (‘894 A1), as evidenced by Nakashio et al. (‘220 A1).
Regarding claims 1 and 8, Shimizu et al. discloses a magnetic recording device for microwave-assisted magnetic recording (MAMR) comprising a non-magnetic support and a magnetic layer comprising ferromagnetic powder and a binder (Title; Abstract; col. 4, lines 9 – 18; and claims 1 and 5), wherein the magnetic layer meets the claimed thickness requirements (at least col. 9, lines 25 – 32).
Shimizu et al. fails to disclose the thickness variation of the magnetic layer, nor the ferromagnetic powder and coefficient of variation of the powder.
However, Kawakami et al. teach that it is well established in the art to control the thickness of the magnetic layer and its variation to values meeting the claimed limitations inorder to insure good electromagnetic and running properties (see BACKGROUND Paragraphs 0005 – 0010).  In addition, Shirata et al. teach using ferromagnetic powders, such as hexagonal Sr ferrite (Paragraph 0021) that possess particles sizes and coefficient of variations meeting the claimed limitations (Paragraph 0080) inorder to form magnetic recording media having uniform distribution of particle sizes to minimize thermal fluctuations due to different size magnetic particles (at least Paragraphs 0005 – 0008).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the device of Shimizu et al. to meet the claimed magnetic layer and ferromagnetic powder limitations as taught by Kawakami et al. and Shirata et al., since such tailoring of the properties are known in the art and can produce magnetic media having excellent electromagnetic and running properties, as well as lessened thermal fluctuations.
Regarding claims 2, 3, 9 and 10, Shimizu et al. discloses the claimed particle choices (col. 4, line 52 bridging col. 7, line 55).
Regarding claims 4 – 6 and 11 - 13, Shimizu et al. disclose the claimed limitations (col. 4, lines 20 – 51 and claims).
Regarding claims 7 and 14, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the Rz roughness of the surface of the magnetic layer through routine experimentation, as evidenced by Nakashio et al. (Title; Abstract; and at least Paragraph 0041), as it is known in the art that smooth surfaces are required to ensure good running properties and high recording densities.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 13, 2021